Case 1:19-cv-06648-AMD-RLM Document 21 Filed 09/03/20 Page 1 of 2 PageID #: 956




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------   X
                                                                   :
 MASTER GROUP GLOBAL CO., LIMITED,
                                                                   :
                                          Plaintiff,
                                                                   : MEMORANDUM DECISION
                                                                     AND ORDER
                            - against -                            :
                                                                   : 19-CV-06648 (AMD) (RLM)
 TONER.COM, INC.,
                                                                   :
                                          Defendant.               :
                                                                   :
 ---------------------------------------------------------------   X

 ANN M. DONNELLY, United States District Judge:

          On November 25, 2019, the plaintiff brought this action against the defendant pursuant to

 the New York Uniform Commercial Code (“NYUCC”). (ECF No. 1.) The Clerk of the Court

 issued a certificate of default against the defendant on January 17, 2020. (ECF No. 7.) On

 March 9, 2020, the plaintiff moved for default judgment. (ECF No. 8.)

          Magistrate Judge Roanne L. Mann issued a thorough and well-reasoned Report and

 Recommendation on August 10, 2020, in which she recommends that the plaintiff’s motion be

 granted in part and denied in part. (ECF No. 19 at 32.) Judge Mann recommends that the

 plaintiff be awarded compensatory damages in the amount of $506,015.14, along with a daily

 late fee of .01 percent on this sum to be calculated from December 24, 2018 through the entry of

 this judgment, and that the plaintiff be awarded post-judgment interest at the federal statutory

 rate. (Id. at 32-33.) She also recommends that the plaintiff be awarded costs totaling $415.00.

 (Id. at 33.) However, Judge Mann recommends that the plaintiff not be awarded $1,200 based on

 the plaintiff’s claim regarding a debit note. (Id.) She also recommends that the plaintiff not be




                                                           1
Case 1:19-cv-06648-AMD-RLM Document 21 Filed 09/03/20 Page 2 of 2 PageID #: 957




 awarded attorney’s fees or pre-judgment interest. (Id.) Neither party has filed objections to

 Judge Mann’s Report and Recommendation.

         A district court “may accept, reject, or modify, in whole or in part, the findings or

 recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). To accept those

 portions of the report and recommendation to which no timely objection has been made, “a

 district court need only satisfy itself that there is no clear error on the face of the record.” Jarvis

 v. N. Am. Globex Fund L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011) (internal quotation

 marks and citation omitted).

         I have reviewed Judge Mann’s Report and Recommendation and find no error.

 Accordingly, I adopt it in its entirety. The plaintiff’s motion for default judgment is granted in

 part and denied in part. The plaintiff is awarded a total of $506,015.14 in damages, late fees

 calculated in the manner described above, and $415.00 in costs 1, as well as post-judgment

 interest. The Clerk of Court is respectfully directed to enter an award to the plaintiff and to close

 this case.



 SO ORDERED.
                                                            s/ Ann M. Donnelly
                                                           ___________________________
                                                           ANN M. DONNELLY
                                                           United States District Judge

 Dated: Brooklyn, New York
        September 3, 2020




 1
  While there is contrary authority regarding the plaintiff’s ability to recover service costs, see U.S. for
 Use & Benefit of Evergreen Pipeline Const. Co. v. Merritt Meridian Const. Corp., 95 F.3d 153, 172 (2d
 Cir. 1996), in light of the de minimis amount of funds at issue ($15) and in the absence of any objection, I
 adopt Judge Mann’s recommendation.
                                                      2
